EXHIBIT 32.1 CERTIFICATION I, Michael W. Nall, hereby certify pursuant to Rule 13a-14(b) or Rule 15d-14(b) of the Securities Exchange Act of 1934 and 18 U.S.C. Section1350, that, to my knowledge, the Annual Report on Form 10-K of Biocept, Inc. for the fiscal year ended December 31, 2015 (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Biocept, Inc. Date: March 10, 2016 /s/ Michael W. Nall Michael W. Nall Chief Executive Officer, President and Director (Principal Executive Officer) This certification accompanies the Report pursuant to Rule 13a-14(b) or Rule 15d-14(b) under the Securities Exchange Act of 1934 and 18 U.S.C. Section1350 and shall not be deemed filed by the Company for purposes of Section18 of the Securities Exchange Act of 1934.
